Simpson, Judge: The respondent determined deficiencies in the income tax of the petitioners in the amount of $440 for 1966 and $487.70 for 1967. Many of the issues in this case have been settled or conceded; those remaining for decision are (1) whether a member of the National Guard, who is on temporary military duty, may deduct his expenses for transportation, meals, and lodging at his post of military duty, and (2) whether he may deduct his automobile expenses for trips required by his permanent employment while he is on such military duty. FINDINGS OF FACT Some of the facts have been stipulated, and those facts are so found. The petitioners, Arthur C. Puckett, Jr., and Dorothy W. Puckett, are husband and wife, who maintained their residence in LaVergne, Tenn., at the time of filing their petition in this case. They filed their joint 1966 and 1967 Federal income tax returns with the district director of internal revenue, Nashville, Tenn. Mr. Puckett will be referred to as the petitioner. The petitioner was the postmaster of the United States Post Office at LaVergne, Tenn. In 1967, the post office had three full-time employees — the postmaster, a clerk, and a substitute clerk; there was no assistant postmaster or assistant to the postmaster. There were certain duties which could be performed only by the petitioner as the postmaster, including some that had to be performed every 2 weeks in connection with a pay period and others that had to be performed every 4 weeks with respect to accounting periods. The petitioner was active in church affairs. He was a founder of the Miracle Baptist Church of LaVergne, and sometimes acted as assistant pastor of such church. Pie was also chairman of the executive committee, chairman of the building committee, Sunday school superintendent and teacher, and purchasing agent for the church. The petitioner was also an officer in the Tennessee National Guard. In 1967, he requested a leave of absence from his postal duties for the purpose of attending the U.S. Army Reserve Officers Training School, Fort Knox, Ky. It was the policy of the Post Office Department to cooperate with the Department of Defense by allowing its personnel leave for the purpose of attending military training programs, and the petitioner was granted the requested leave with the understanding that the LaVergne Post Office would continue to render satisfactory service to the public during the period of his absence, and that during such period he would remain responsible at all times for such service. It was also understood that the petitioner would return to LaVergne each weekend to attend to postal matters. The petitioner served on active duty from Monday, February 27, 1967, to Wednesday, August 2,1967. During such period, he continued to teach Sunday school at the Miracle Baptist Church, but he was inactive with respect to the other positions he held in such church. Also during such period, the petitioner’s wife, who had been employed since 195-5 at the LaVergne Post Office as clerk, substitute clerk, and temporary substitute clerk, and who was the senior employee of such office, was employed there on a full-time basis. The petitioner considered her to be the most qualified of the LaVergne postal employees. In order to serve on active duty, the petitioner took 15 days of military leave, 50 days of annual leave, and -50 days of leave without pay from his employment at the post office. While on active duty, the petitioner received his basic pay, plus a subsistence allowance of $47.88 per month and the basic allowance for quarters (quarters allowance) of $130.05 per month. He received subsistence allowance payments in the aggregate of $263.34 and quarters allowance payments in the aggregate of $715.27 for the period February to August 1967. During such time, the petitioner lived while at Fort Knox in a Bachelor Officers’ Quarters (BOQ) at a cost of 60 cents per day or an aggregate of $91.80. He ate his meals at an officers’ club, a messhall, and at certain civilian restaurants. In connection with his active duty, the petitioner remained at Fort Knox approximately 5y2 days each week from Sunday night through Saturday noon. Each Saturday afternoon, the petitioner traveled to LaVergne, and he generally returned to Fort Knox on Sunday afternoon. The roundtrip distance between Fort Knox and LaVergne is approximately 380 miles. The Army paid the petitioner an allowance based upon mileage for travel expenses incurred in connection with his initial trip to Fort Knox and his final journey to LaVergne. The petitioner did not receive an allowance for the travel performed between LaVergne and Fort Knox each weekend while he was on active duty. In his statutory notice of deficiency, the respondent determined that the petitioner realized a long-term capital gain during 1966 from the involuntary conversion of certain property which he failed to report on his 1966 return. On his 1967 return, the petitioner claimed deductions for certain expenses incurred “in lieu of per diem” in the amount of $1,738 while he was on active duty at Fort Knox. He claimed a deduction for certain officers’ club dues and for certain real estate taxes. He also claimed a deduction for expenses incurred with respect to the attendance of himself and his wife at the Postmasters National Convention in San Juan, P.K. In his statutory notice of deficiency, the respondent disallowed the deduction claimed by the petitioner “in lieu of per diem,” the officers’ club dues, and real estate taxes. He also disallowed the deduction for convention expenses to the extent that such expenses were attributable to the attendance of the petitioner’s wife at such convention. OPINION The parties have stipulated that the petitioners did not realize a long-term capital gain in 1966 from the involuntary conversion of property; accordingly, there is no deficiency with respect to the petitioners’ 1966 Federal income tax. The parties have also stipulated that the petitioners are entitled to a deduction in the amount of $416.84 for expenses incurred with respect to the Postmasters National Convention at San Juan, P.R., in 1967, and the petitioners apparently agree that they are not entitled to any larger deduction with respect to such expenses. The petitioners have failed to contest the respondent’s disallowance of certain officers’ club dues 'and certain real estate taxes claimed as deductions by them in 1967, and such disallowance must therefore be upheld. Welch v. Helvering, 290 U.S. 111 (1933). There remains in dispute the petitioner’s claimed deductions for his expenses while on active duty at Fort Knox. At the trial, the petitioner admitted that his deduction of $1,738 was computed on the basis that he was in military service for 158 days and that regular members of the Armed Forces received a per diem of $11 per day when they were in travel status. Although he now recognizes that he is not entitled to compute his deduction in such manner, he attempted to support his claimed deduction by presenting the following list of expenses: Auto expenses — Fort Knox to LaVergne (21 roundtrips)- $798. 00 Auto expenses — Fort Knox- 198.00 Books and supplies- 72.29 Laundry — uniforms- 92.40 Lodging — BOQ- 91. 80 Meals ($6 per day X132 days)- $792.00 Less subsistence allowance- 263. 34 528. 66 Total _ 1,781.15 The respondent concedes the deductibility of $92.40 for laundering of uniforms. We have no information as to what the petitioner included in the $72.29 for books and supplies. On the return, he deducted certain amounts for books and supplies, and the respondent has not disallowed such deductions so that they are not in issue in this case. In any event, we cannot, in determining the correctness of the deficiency determined by the respondent, allow any deduction with respect to such item since we do not know what the petitioner intended to include therein. Welch v. Helvering, supra. It remains for us to decide whether the other items on the petitioner’s list are deductible. First, we consider the deductibility of the claimed expenditures for meals, lodging, and transportation at Fort Knox. Section 162(a) (2) of the Internal Revenue Code of 19541 provides: (a) In General. — There shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including— ******* (2) traveling expenses (including the entire amount expended for meals and lodging) while away from home in the pursuit of a trade or business; * * * Section 274(d) provides, in part: (d) Substantiation Required. — No deduction shall be allowed— (1) under section 162 or 212 for any traveling expense (including meals and lodging while away from home), unless the taxpayer substantiates by adequate records or by sufficient evidence corroborating his own statement (A) the amount of such expense or other item, (B) the time and place of the travel, entertainment, amusement, recreation, or use of the facility, or the date and description of the gift, (C) the business purpose of the expense * * * Under such, provision, a taxpayer who is traveling is required to keep certain records to substantiate his expenses in order to be entitled to deduct them. William F. Sanford, 50 T.C. 823, 829 (1968), affirmed per curiam 412 F. 2d 201 (C.A. 2, 1969), certiorari denied 396 U.S. 841 (1969). With respect to the expenses included within the purview of section 274(d) (1), approximations under the rule of Cohan v. Commissioner, 39 F. 2d 540 (C.A. 2, 1930), are not allowed. William F. Sanford, supra at 827, 828. The petitioner testified that he estimated the total cost of his meals to bo $6 per day. He stated that he spent approximately 50 cents per day on food for his refrigerator and usually spent about 50 cents per day for refreshments in the morning and afternoon on class days; that he never had breakfast in the messhall; that he usually had breakfast in the officers’ club; that ho sometimes ate meals other than breakfast in the messhall but frequently had them elsewhere; and that he considered $5 per day a very reasonable allowance to cover the cost of his meals. Although he claims to have kept records for his expenses during the first several weeks at Fort Knox, he did not offer his records into evidence and did not furnish any other evidence to support his claimed expenditures for meals, and he has not shown that records were not available to him or could not have been kept by him. Sec. 1.274-5 (c) (4) and (5), Income Tax Regs. Manifestly, the requirements of section 274(d) have not been met with respect to the claimed deduction for meals, and accordingly, such item is not deductible. The petitioner’s testimony with respect to his expenditures for transportation while at Fort Knox was also vague and general. He testified that the BOQ, which he occupied was 2.8 miles from the main gate, 2 miles from the officers’ mess, 1.8 miles from the Post Exchange, 1.3 miles from his classroom building, and 1.8 miles from the base laundry. To compute his claimed deduction for mileage driven while at Fort Knox, he estimated the number of times he went to each of the buildings during a week’s time, figured the amount of travel for 1 week, and then multiplied the resulting computation by the number of weeks lie was at Fort Knox. Obviously, bis computation is based upon estimates, and there is no evidence of the mileage actually traveled by the petitioner while at Fort Knox. He offered no record of where he went or how often he went to the various places on and off the post, and he has not shown that such a record could not have been kept by him. Sec. 1.274-5 (c) (4) and (5), Income Tax Kegs. Under these circumstances, it is clear that he has failed to substantiate this item in the manner required by section 274(d). Sec. 1.274-5 (c) (1), (2), and (3), Income Tax Kegs.; William F. Sanford, supra. The parties have stipulated as to the amount spent by the petitioner for lodging at Fort Knox, so that there is no issue as to the substantiation of such item. The petitioner’s principal employment was as postmaster at LaVergne, and he expected to and did return to that position after completing his active military service at Fort Knox. At all times, his permanent home was in the LaVergne vicinity. Iiis active military service constituted a secondary employment. Kev. Kul. 55-109, 1955-1 C.B. 261. His employment at Fort Knox was temporary since he expected to be there only about 5 months and was actually there for only a slightly longer period of time. Emil J. Michaels, 53 T.C. 269 (1969); Laurence P. Dowd, 37 T.C. 399 (1961). When a taxpayer is engaged in two different occupations at widely separated locations, expenditures for travel between such locations and for meals and lodging at the temporary place of employment may be deductible under section 162 if such travel is performed for business reasons. Joseph H. Shermam,, Jr., 16 T.C. 332 (1951); Walter F. Brown, 13 B.T.A. 832 (1928). In Brown, the taxpayer was engaged in the active practice of law in Toledo, Ohio, and he was appointed chairman of the Congressional Joint Committee on Reorganization of Executive Departments. In holding that his expenses for travel to and from Washington, D.C., and his expenses for meals and lodging while there, were deductible as ordinary and necessary business expenses, we said at pages 833-834: This Board lias recognized that a person may be regularly engaged in more than one trade or business at the same time. * * * * * * It would probably make very little difference, if any, whether we consider the petitioner’s home to have been in Toledo or in Washington. If the latter, he would have been compelled to travel to Toledo to carry on his law practice. Such expenses would be deductible. He Was engaged, during the taxable year, in two occupations; * * * In Sherman, we also said at page 337: This Court has heretofore recognized that a taxpayer may have more than one occupation or business, and has held that where it is shown that the taxpayer has two occupations which require him to spend a substantial amount of time in each of two cities, he is entitled to the deduction of traveling and other ordinary and necessary business expenses incurred in connection with attendance upon the one removed from his residence. * * * From the record in. this case, it is not clear as to whether the petitioner’s military service at Fort Knox was required, or was in lieu of other required military service, or was voluntary; but in any event, he was employed by the Armed Forces at Fort Knox while he served there, regardless of why he undertook such service. Walter F. Brown, supra. Accordingly, the petitioner was away from home while at Fort Knox within the meaning of section 162(a) (2), and he is entitled to deduct any traveling expenses, including expenses for meals and lodging, which he incurred while there, which were not reimbursed, and with respect to which he met the substantiation requirements of section 274(d). In fact, the respondent does not challenge the deductibility of unre-imbursed expenses incurred by the petitioner for lodging while at Fort Knox. See Kev. Ru’l. 63-64,1963-1 C.B. 30. However, the respondent contends that the petitioner was reimbursed for his expenses for lodging by the quarters allowance and that therefore he did not incur any deductible expenses for that purpose. While the petitioner was in active military service, he was stationed at Fort Knox, and the quarters allowance received by him was to cover the expenses of lodging for him and his family during such military service. There is no showing that his expenses for lodging at Fort Knox, when added to the expenses of lodging for his family, exceeded the quarters allowance therefor.2 This situation is quite different from that of a member of the Armed Forces on permanent duty who is temporarily required to serve away from his permanent duty station. Such a member of the Armed Forces receives a quarters allowance to cover lodging for him and his family at his permanent duty station and a per diem to cover his expenses of traveling. In this case, the petitioner was not traveling away from his permanent duty station— Fort Knox was his permanent and only duty Station, and the quarters allowance was to reimburse him for his lodging expenses during such service, including his expenses at Fort Knox. Under these circumstances, we hold that the petitioner is not entitled to deduct such expenses. Next, we turn to the deductibility of the costs of the weekend trips to LaVergne while the petitioner was stationed at Fort Knox. The respondent contends that such trips were made for personal and not for business reasons, and that the expenses of such travel are nondeductible personal expenses. Sec. 262. On tire other hand, the petitioner contends that such trips were necessary to fulfill Ms responsibilities as postmaster of the LaVergne Post Office ‘and that the expenses thereof were ordinary and necessary expenses of such employment. The petitioner was granted a leave of absence from his duties as postmaster with the understanding that his post office would continue to provide satisfactory service to the public, and that at all times he would continue to be responsible for such service. It was also understood at the time that the petitioner would return to LaVergne each, weekend in order to assist with any problems that might arise with respect to postal matters. While he was at Fort Knox, it was necessary for the petitioner to make telephone calls to LaVergne in connection with Ms duties as postmaster, and the costs of such calls have been allowed by the respondent as deductible business expenses. There was no assistant postmaster or assistant to the postmaster to perform the duties of the petitioner, and there were many duties which could not be performed by the other employees in the LaVergne Post Office. There were reports due every 2 weeks and every 4 weeks wMch had to be prepared by the petitioner. The respondent points out that the petitioner was heavily involved in the affairs of the Miracle Baptist Church in LaVergne; but while he was at Fort Knox, the petitioner’s church activities were limited to teaching Sunday school. Based on the petitioner’s testimony and the evidence submitted by him, we conclude that the petitioner’s travel between Fort Knox and LaVergne on weekends was due to the exigencies of Ms business as postmaster. Commissioner v. Flowers, 326 U.S. 465 (1946); Joseph H. Sherman, Jr., supra; Walter F. Broton, supra. Our decision in Chandler v. Commissioner, 226 F. 2d 467 (C.A. 1, 1955), reversing 23 T.C. 653 (1955), is not apposite, since the issue in that case was whether the taxpayer could deduct certain transportation expenses in addition to claiming the standard deduction under section 23 (aa) of the Internal Revenue Code of 1939. We hold that the petitioner has failed to prove that he is entitled to deduct Ms expenses incurred for transportation, meals, and lodging at Fort Knox. We also hold that the petitioner’s unreimbursed expenses incurred for travel on weekends between Fort Knox and LaVergne while he was stationed at Fort Knox in 1967 are ordinary and necessary expenses of Ms occupation as postmaster. Accordingly, Decision will be entered under Rule 50. Reviewed by the Court.   A11 statutory references are to the Internal Revenue Code of 1954, unless otherwise indicated.    We express no opinion as to tlie deductibility of the petitioner’s expenses for lodging if it Rad been shown that the expenses of lodging him and his family exceeded the quarters allowance or as to how the quarters allowance might be allocat"! among such expenses.